Citation Nr: 0334601	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-06 806A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
July 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the RO which denied the claim of service connection for 
degenerative disease of the lumbar spine.  In that same 
rating action, the RO granted service connection for 
bilateral sensorineural hearing loss and assigned a 
noncompensable rating.  The veteran appeals for a higher 
rating.


REMAND

The veteran's representative submitted a substantive appeal 
through a written statement.  In a letter dated in September 
2002, the RO informed the veteran and his representative of 
his right to have a Board hearing, as well as the various 
Board hearing options.  The RO instructed the veteran to 
notify them within 30 days of his intentions regarding his 
desire for a Board hearing.  They informed the veteran that 
in the absence of his reply, they would assume that he wished 
to have a hearing before a Travel Section of the Board in 
Newark and that such hearing would be scheduled for him.  In 
March 2003, the RO, without scheduling the veteran for a 
Travel Board hearing, certified the veteran's appeal to the 
Board.  Thereafter, the veteran, through his representative 
requested a Travel Board hearing, stating, in essence, that 
he was under the assumption that one would have been 
scheduled for him.  In light of the foregoing, the RO must 
schedule a Travel Board hearing for the veteran.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).  Accordingly, the case is remanded for 
the following action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




